 



Exhibit 10.2

TEXAS CAPITAL BANCSHARES, INC.
AMENDED AND RESTATED DEFERRED COMPENSATION AGREEMENT
IRREVOCABLE TRUST

     THIS AMENDED AND RESTATED IRREVOCABLE TRUST AGREEMENT is made this 2nd day
of November 2004 by and between Texas Capital Bancshares, Inc. (“Bancshares”)
and Texas Capital Bank, National Association (the “Trustee”).

     WHEREAS, Bancshares has adopted a nonqualified deferred compensation
agreement (the “Deferred Compensation Agreement”) by and between Bancshares and
Joseph M. Grant (the “Employee”); and

     WHEREAS, Bancshares has incurred or expects to incur liability under the
terms of such Deferred Compensation Agreement with respect to the Employee; and

     WHEREAS, Bancshares has granted Employee 90,000 restricted stock units (the
“Restricted Stock Units”) pursuant to the Amended and Restated Texas Capital
Bancshares, Inc. 1999 Omnibus Stock Plan (the “Stock Plan”, and collectively
with the Deferred Compensation Agreement, the “Compensation Agreements”); and

     WHEREAS, Bancshares has established this trust (hereinafter called the
“Trust”) and has contributed to the Trust, assets that shall be held herein,
subject to the claims of Bancshares’ creditors in the event of Bancshares’
Insolvency (as herein defined) until paid to the Employee and his beneficiaries
in such manner and at such times as specified in the Compensation Agreements;
and

     WHEREAS, Bancshares desires to amend and restate the Trust for the purpose
of (i) amending and restating that certain Deferred Compensation Trust by and
between Bancshares and Northern Trust Bank of Texas, N.A. (“Northern Trust”),
dated December 20, 1999, (ii) replacing Northern Trust as the trustee, and
(iii) including the Restricted Stock Units as assets held by the Trust; and

     WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of either of
the Compensation Agreements as an unfunded arrangement; and

     WHEREAS, it is the intention of Bancshares to make contributions to the
Trust to provide itself with a source of funds to assist it in the meeting of
its liabilities under the Deferred Compensation Agreement.

     NOW, THEREFORE, the parties do hereby establish the Trust and agree that
the Trust shall be comprised, held and disposed of as follows:

 



--------------------------------------------------------------------------------



 



Section 1. ESTABLISHMENT OF TRUST

1.1 Bancshares has previously deposited with Trustee, in trust, the sum of $100
that became the initial principal of the Trust to be held, administered and
disposed of by Trustee as provided in this Trust Agreement. Subsequent to such
initial deposit, Bancshares has deposited with Trustee certain shares of
Bancshares common stock to be held by the Trustee. Concurrently with the
amendment and restatement of this Trust Agreement, Bancshares will deposit
certain additional shares of Bancshares common stock which underlie issued and
vested Restricted Stock Units.

1.2 The Trust hereby established shall be irrevocable.

1.3 The Trust is intended to be a grantor trust, of which Bancshares is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

1.4 The principal of the Trust, and any earnings thereon shall be held separate
and apart from other funds of Bancshares and shall be used exclusively for the
uses and purposes of the Employee and general creditors as herein set forth. The
Employee and his beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Compensation Agreements and this Trust Agreement shall be mere
unsecured contractual rights of the Employee and his beneficiaries against
Bancshares. Any assets held by the Trust will be subject to the claims of
Bancshares’ general creditors under federal and state law in the event of
Insolvency.

1.5 Bancshares may, in its sole discretion, at any time, or from time to time,
make additional deposits with the Trustee to augment the principal to be held,
administered, or disposed of by Trustee as provided in this Trust Agreement.
Neither Trustee nor the Employee nor any beneficiary shall have any right to
compel such additional deposits.

Section 2. PAYMENTS TO EMPLOYEE AND HIS BENEFICIARIES.

2.1 Bancshares shall deliver to Trustee a schedule (the “Payment Schedule”) that
indicates the amounts payable in respect of the Employee (and his
beneficiaries), that provides directions to Trustee regarding the amounts so
payable, the form in which such amount is to be paid (as provided for or
available under the Compensation Agreements), and the time of commencement for
payment of such amounts. Except as otherwise provided herein, Trustee shall make
payments to the Employee and his beneficiaries in accordance with such Payment
Schedule. Bancshares shall have the sole responsibility for all tax withholding
filings and reports. Trustee shall withhold such amounts from distributions as
Bancshares directs and shall follow the instructions of Bancshares with respect
to remission of such withheld amounts to appropriate governmental authorities.

2.2 The entitlement of the Employee or his beneficiaries to benefits under the
Compensation Agreements shall be determined by Bancshares or such party as it
shall designate under the Compensation Agreements, and any claim for such
benefits shall be considered and reviewed under the procedures set out in the
Compensation Agreements.

2.3 Bancshares may make payment of benefits directly to the Employee or his
beneficiaries as they become due under the terms of the Compensation Agreements.
Bancshares shall notify

2



--------------------------------------------------------------------------------



 



Trustee of its decision to make payment of benefits directly prior to the time
amounts are payable to the Employee or his beneficiaries. In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Compensation
Agreements, Bancshares shall make the balance of each such payment as it falls
due. Trustee shall notify Bancshares where principal and earnings are not
sufficient to make a payment then due under the Payment Schedule.



Section 3.  TRUSTEE RESPONSIBILITY REGARDING PAYMENTS TO TRUST BENEFICIARY WHEN
BANCSHARES IS INSOLVENT.

3.1 Trustee shall cease payment of benefits to the Employee and his
beneficiaries if Bancshares is Insolvent. Bancshares shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) Bancshares is unable to
pay its debts as they become due, (ii) Bancshares is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code; or
(iii) Bancshares is determined to be Insolvent by a state or federal regulatory
banking authority exercising jurisdiction over Bancshares.

3.2 At all times during the continuance of this Trust, as provided in Section 1
hereof, the principal and income of the Trust shall be subject to claims of
general creditors of Bancshares under federal and state law as set forth below.

          (a.) The board of directors and the Chief Executive Officer of
Bancshares shall have the duty to inform Trustee in writing of Bancshares’
Insolvency. If a person claiming to be a creditor of Bancshares alleges in
writing to Trustee that Bancshares has become Insolvent, Trustee shall determine
whether Bancshares is Insolvent and, pending such determination, Trustee shall
discontinue payment of benefits to the Employee or his beneficiaries.

          (b.) Unless Trustee has actual knowledge of Bancshares’ Insolvency, or
has received notice from Bancshares or a person claiming to be a creditor
alleging that Bancshares is Insolvent, Trustee shall have no duty to inquire
whether Bancshares is Insolvent. Trustee may in all events rely on such evidence
concerning Bancshares’ solvency as may be furnished to Trustee and that provides
Trustee with a reasonable basis for making a determination concerning
Bancshares’ solvency. In no event shall “actual knowledge” be deemed to include
knowledge of Bancshares’ credit status held by banking officers or banking
employees of Trustee that has not been communicated to the trust department of
Trustee. Trustee may appoint an independent accounting, consulting or law firm
to make any determination of solvency required by Trustee under this Section 3.
In such event, Trustee may conclusively rely upon the determination by such firm
and shall be responsible only for the prudent selection of such firm.

          (c.) If at any time the board of directors or the Chief Executive
Officer of Bancshares notifies the Trustee or Trustee has determined that
Bancshares is Insolvent, Trustee shall discontinue payments to the Employee or
his beneficiaries and shall hold the assets of the Trust for the benefit of
Bancshares’ general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of Employee or his beneficiaries to pursue their rights as
general creditors of Bancshares with respect to benefits due under the
Compensation Agreements or otherwise.

3



--------------------------------------------------------------------------------



 



     (d.) Trustee shall resume the payment of benefits to Employee or his
beneficiaries in accordance with Section 2 of this Trust Agreement only after
Trustee has determined that Bancshares is not Insolvent (or is no longer
Insolvent).

3.3 Provided that there are sufficient assets, if Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3 hereof and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Employee or his
beneficiaries under the terms of the Compensation Agreements for the period of
such discontinuance, less the aggregate amount of any payments made to the
Employee or his beneficiaries by Bancshares in lieu of the payments provided for
hereunder during any such period of discontinuance, all in accordance with the
Payment Schedule, which shall be modified by Bancshares as necessary to comply
with the provisions of this subparagraph 3.3.

Section 4. AUTHORITY.

4.1 Bancshares shall have sole investment responsibility for the assets of the
Trust, and the Trustee shall act with respect to such assets only as directed by
Bancshares and shall have no investment review responsibility therefor;
provided, that subject to written investment guidelines issued by Bancshares to
the Trustee from time to time, the Trustee shall have responsibility for the
short-term investment of any cash balances held in the Trust. Upon a cash
contribution to the Trust by Bancshares pursuant to Section 1.5, Bancshares
shall direct the Trustee to, as soon as practicable, purchase on behalf of the
Trust, Bancshares common stock at a price solely determined by Bancshares. All
rights associated with Bancshares common stock held by the Trustee shall be
exercised by the Trustee only as directed by Bancshares and in no event shall be
exercisable by the Employee.

4.2 The Trustee shall have sole responsibility for exercising all voting rights
associated with Bancshares common stock held by Trustee. The Trustee shall cast
all votes, with respect to all matters, in accordance with the recommendation of
Bancshares’ board of directors, as set forth in any proxy statement filed by
Bancshares’ board of directors with the Securities and Exchange Commission.

Section 5. DISPOSITION OF INCOME.

5.1 During the term of this Trust, all income received by the Trust, net of
expenses and taxes, shall be accumulated and reinvested in accordance with
Section 4 hereof.

Section 6. ACCOUNTING BY TRUSTEE.

6.1 Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between
Bancshares and Trustee. Within 30 days following the close of each calendar year
and within 30 days after the removal or resignation of Trustee, Trustee shall
deliver to Bancshares a written account of its administration of the Trust
during such year or during the period from the close of the last preceding year
to the date of such removal or resignation, setting forth all investments,
receipts, disbursements and other transactions effected by it, including a
description of

4



--------------------------------------------------------------------------------



 



all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in the
trust at the end of such year or as of the date of such removal or resignation,
as the case may be. In the absence of the filing in writing with Trustee by
Bancshares of exceptions or objections to any such account within 90 days,
Bancshares shall be deemed to have approved such account; in such case, or upon
the written approval by Bancshares of any such account, Trustee shall be
released, relieved and discharged with respect to all matters and things set
forth in such account as though such account had been settled by the decree of a
court of competent jurisdiction. Trustee may conclusively rely on determinations
of Bancshares of valuations for the assets of the Trust for which Trustee deems
there to be no readily determinable fair market value.

Section 7. RESPONSIBILITY OF TRUSTEE.

7.1 Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims; provided, however, that Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given in writing by Bancshares. In the event of a dispute between
Bancshares and a party, Trustee may apply to a court of competent jurisdiction
to resolve the dispute.

7.2 If Trustee undertakes or defends any litigation arising in connection with
this Trust, Bancshares agrees to indemnify trustee against trustee’s costs,
expenses and liabilities (including, without limitation, attorneys’ fees and
expenses) relating thereto and to be primarily liable for such payments if
Bancshares does not pay such costs, expenses and liabilities in a reasonably
timely manner, trustee may obtain payment from the trust.

7.3 Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder.

7.4 Notwithstanding any powers granted to Trustee pursuant to this Trust
Agreement or applicable law, Trustee shall not have any power that could give
this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of Treasury Regulation Section 301.7701-2.

7.5 The duties of Trustee shall be governed solely by the terms of the Trust
without reference to the terms of the Compensation Agreements.

7.6 Bancshares (which has authority to do so under the laws of its state of
incorporation) shall indemnify Trustee and defend it and hold it harmless from
and against any and all liabilities, losses, claims, suits or expenses
(including attorneys’ fees) of whatsoever kind and nature which may be imposed
upon, asserted against or incurred by Trustee at any time by reason of its
carrying out its responsibilities or providing services under this Trust
Agreement, or its status as Trustee, or by reason of the breach by Bancshares of
any representation or warranty made under this Trust Agreement, or by reason of
any act or failure to act under the Trust Agreement, except to the extent that
any such liability, loss, claim, suit or expense arises directly from Trustee’s
negligence or willful misconduct in the performance of responsibilities
specifically allocated to it under the Trust Agreement. This paragraph shall
survive the termination of this Trust Agreement.

5



--------------------------------------------------------------------------------



 



7.7 Trustee shall not be liable for any delay in performance, or
non-performance, or any obligation hereunder to the extent that such obligation
is due to forces beyond Trustee’s reasonable control, including but not limited
to delays, errors or interruptions caused by third parties; any industrial,
juridical, governmental, civil or military action; acts of terrorism,
insurrection or revolution; nuclear fusion, fission or radiation; failure or
fluctuation in electrical power, heat, light, air conditioning or
telecommunications equipment; or acts of God.

Section 8. COMPENSATION AND EXPENSES OF TRUSTEE.

8.1 Bancshares shall pay all of Trustee’s fees, expenses and administrative
costs. If not so paid, the fees and expenses shall be paid from the Trust.

Section 9. RESIGNATION AND REMOVAL OF TRUSTEE.

9.1 Trustee may resign at any time by written notice to Bancshares, which shall
be effective 30 days after receipt of such notice unless Bancshares and Trustee
agree otherwise.

9.2 Trustee may be removed by Bancshares on 30 days notice or upon shorter
notice accepted by Trustee.

9.3 Upon resignation or removal of Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The resigning or removed Trustee is authorized, however, to reserve the amount
as necessary for the payment of fees and expenses incurred prior to resignation
or removal. The transfer shall be completed within 30 days after receipt of
notice of resignation, removal or transfer, unless Bancshares extends the time
limit. Bancshares’s consent to extension of such time limit shall not be
unreasonably withheld.

9.4 If Trustee resigns or is removed, a successor shall be appointed, in
accordance with Section 10 hereof, by the effective date of resignation or
removal under this Section. If no such appointment has been made, Trustee may
apply to a court of competent jurisdiction for appointment of a successor or for
instructions. All expenses of Trustee in connection with the proceeding shall be
allowed as administrative expenses of the Trust.

Section 10. APPOINTMENT OF SUCCESSOR.

10.1 If Trustee resigns or is removed in accordance with section 9 hereof,
Bancshares may appoint any independent third party, such as a bank trust
department or other party that may be granted corporate trustee powers under
state law, as a successor to replace trustee upon resignation or removal. The
appointment shall be effective when accepted in writing by the new Trustee, who
shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by Bancshares or the successor
Trustee to evidence the transfer.

6



--------------------------------------------------------------------------------



 



Section 11. AMENDMENT OR TERMINATION.

11.1 This Trust Agreement may be amended by a written instrument executed by
Trustee and Bancshares. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Compensation Agreements, as certified to by
Bancshares (upon which certification Trustee may conclusively rely), or shall
make the Trust revocable.

11.2 The Trust shall not terminate until the date on which there are no longer
any assets held in the Trust or Employee and his beneficiaries are no longer
entitled to benefits pursuant to the terms of the Compensation Agreements, as
certified to by Bancshares (upon which certification Trustee may conclusively
rely), and Trustee shall bear no responsibility therefor. Upon termination of
the Trust any assets remaining in the Trust shall be returned to Bancshares.

11.3 Upon written approval of the Employee or his beneficiaries entitled to
payment of benefits pursuant to the terms of the Compensation Agreements,
Bancshares may terminate this Trust prior to the time all benefit payments under
the Compensation Agreements have been made. All assets in the Trust at
termination shall be returned to Bancshares. Such approval shall be obtained and
certified to by Bancshares (upon which certification Trustee may conclusively
rely), and Trustee shall have no responsibility therefor.

Section 12. MISCELLANEOUS.

12.1 Any provision of this Trust Agreement prohibited by law shall be
ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

12.2 Benefits payable to the Employee and his beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

12.3 This Trust Agreement shall be governed by and construed in accordance with
the laws of the State of Texas; provided, however, that the Uniform Prudent
Investor Act, as effective in the State of Texas, shall not govern Trustee’s
actions under the Trust.

12.4 Any action required to be taken by the Bancshares shall be by resolution of
its board of directors or by written direction of one or more of its president,
any vice president or treasurer. The Trustee may rely upon a resolution or
direction filed with the Trustee and shall have no responsibility for any action
taken by the Trustee in accordance with any such resolution or direction.

12.5 Bancshares represents and warrants that the Compensation Agreements are an
unfunded deferred compensation arrangement that is not a pension plan subject to
the Employee Retirement Income Security Act of 1974.

12.6 In making payments to service providers pursuant to authorized directions,
Bancshares acknowledges that the Trustee is acting as paying agent, and not as
the payor, for tax information reporting and withholding purposes.

7



--------------------------------------------------------------------------------



 



12.7 This Agreement shall inure to the benefit of, and be binding upon, each of
the parties and their respective successors and assigns.

Section 13. EFFECTIVE DATE.

13.1 The effective date of this Trust Agreement shall be the 2nd day of
November 2004.

In WITNESS WHEREOF, Bancshares and Trustee have caused this Trust Agreement to
be executed by its duly authorized officers as of the date first above written.

     
Texas Capital Bancshares, Inc.
  Texas Capital Bank, National
Association, as Trustee
 
   
By: /s/ Peter B. Bartholow
  By: /s/ David A. Folz
 
   
Peter B. Bartholow
  Name: David A. Folz
Chief Financial Officer
  Title: Executive Vice President

(CORPORATE SEAL)

The undersigned, Larry A. Makel, does hereby certify that he/she is the duly
elected, qualified and acting Secretary of Texas Capital Bancshares, Inc.
(“Bancshares”) and further certifies that the person whose signature appears
above is a duly elected, qualified and acting officer of Bancshares with full
power and authority to execute this Trust Agreement on behalf of Bancshares and
to take such other actions and execute such other documents as may be necessary
to effectuate this Agreement.

/s/ Larry A. Makel                    
Larry A. Makel
Secretary

8